DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 19 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Publication No. 2016/0015885 to Pananen et al. (Pananen).
Pananen teaches  a cap (4) to connect to a reservoir (1) to form a reservoir/cap unit for installation into an infusion pump device ([0390]), the cap having at least one receptacle (32) for receiving one or more detectable features (0397); and at least one detectable feature received within the at least one receptacle (0399), the at least one detectable feature comprising a number of detectable members (0397), the number being greater than one (0397), wherein each detectable member has the same shape and size and configured to be selectively received within the at least one receptacle (0405, 0406, 0412, 0423), for detection by at least one sensor element (34) on the infusion pump device when the reservoir of the reservoir/cap unit is received in a reservoir receptacle of the infusion pump device (0021);  434852-3574-4408.1Atty. Dkt. No.: 047711-0551 wherein the at least one detectable feature has at least one detectable parameter that is dependent, at least in part, on the number of 
Regarding claim 18, Pananen teaches wherein the at least one detectable feature comprises at least one disc-shaped electrically conductive member (0074, 0083), and wherein the at least one detectable feature provides an inductively detectable signature (0073).  
Regarding claim 19, Pananen teaches wherein the one or more characteristics comprises one or more of: a type or identity of a manufacturer of the reservoir (0027), or the cap; a size of the reservoir or the cap; a type or concentration of infusion media in the reservoir; a volume amount of infusion media in the reservoir; a date corresponding to a manufacturing date, expiration date or fill date related to infusion media in the reservoir; a date corresponding to a manufacturing date or expiration date of the reservoir or the cap; a location corresponding to a place where the reservoir or infusion media in the reservoir was made, filled, or otherwise processed; a location corresponding to a place where the cap was made, assembled or otherwise processed; a location corresponding to a place where the reservoir, infusion media in the reservoir or the cap is authorized to be used; a lot number or code associated with a batch in which the reservoir, the cap or infusion media was made, cleaned, filled or otherwise processed; a serial number; a unique ID; user identification information for authorized users; a type, length or size of a cannula associated with the cap; or a type, length or size of a tubing connected between the cap and the cannula.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2. 6, 11-12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pananen in view of U.S. Publication No. 2017/0028124 to Deak (Deak).
Regarding claim 1, Pananen teaches a connector interface system, comprising: a cap (4; [0390]) to connect to a reservoir (1) to form a reservoir/cap unit for installation into an infusion pump device ([0390]), the cap having at least one receptacle (32; [0399]) for receiving one or more detectable features; and at least one detectable feature ([0391], [0394]) comprising at least one member (0469) received within the at least one receptacle [0399]), for detection by at least one sensor element on the infusion pump device when the reservoir of the reservoir/cap unit is received in a reservoir receptacle of the infusion pump device ([0396, 0397])); wherein the at least 
Deak teaches the at least one member is disc shaped (0011, 0039).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the member a disc shape as an alternative to the bar shaped magnet as they are known equivalents where Pananen teaches that the magnet may be any shape, size or orientation (0369).
Regarding claim 2, Pananen in view of Deak teaches the claim limitations of claim 1, where Pananen teaches wherein the at least one detectable feature (42)  but fails to disclose a plurality of disc-shaped members arranged in a stack within the at least one receptacle.  
Deak teaches that it is known to have of disc-shaped members arranged in a stack (0039).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the disc shaped members arranged in a stack in order to have multiple magnetic poles in order to help improve the positional detection during use.  
Regarding claim 6, Pananen in view of Deak teaches the claim limitations of claim 1, where Pananen teaches wherein the cap and the reservoir have a common longitudinal axis A, and wherein the at least one receptacle comprises a first receptacle having a partial cylindrical or semi-cylindrical configuration, having a cylindrical axis that extends in a direction transverse to the direction of the axis A (see fig. 2; [0387]).  

Regarding claim 12, Pananen in view of Deak teaches the claim limitations of claim 11, where Pananen teaches wherein the cap (4; [0390]) and the reservoir (1) have a common longitudinal axis A (see fig.1), and wherein the at least one detectable parameter comprises at least 424852-3574-4408.1Atty. Dkt. No.: 047711-0551 one of a magnitude of the magnetic field (0448), a polarity direction (0048) of the magnetic field and an angle of the magnetic field relative to the axis A (0055).  
Regarding claim 13, Pananen in view of Deak teaches the claim limitations of claim 1, where Pananen teaches wherein the at least one disc-shaped member comprises a plurality of disc-shaped magnets (DeaK 001, 0039), and wherein the detectable magnetic field (0448) is dependent on the number of disc-shaped magnets in the detectable feature (0423), and wherein the number of disc-shaped magnets in the detectable feature is adjustable (0421, 0423, 0424).  
Regarding claim 14, Pananen in view of Deak teaches the claim limitations of claim 1, where Pananen teaches wherein the at least one disc-shaped member comprises at least one disc-shaped electrically conductive member (0074, 0083), and wherein the at least one detectable feature provides an inductively detectable signature (0073).  
Pananen teaches the claim limitations of claim 16, wherein the at least one detectable feature comprises at least one magnet (42) that provides a detectable magnetic field (0022, 0034) but fails to explicitly teach the at least one member as disc shaped.  

It would have been obvious to one of ordinary skill in the art at the time of filing to have included the member a disc shape as an alternative to the bar shaped magnet as they are known equivalents where Pananen teaches that the magnet may be any shape, size or orientation (0369).
Regarding claim 20, Pananen teaches  44 4852-3574-4408.1Atty. Dkt. No.: 047711-0551connecting (0085) a cap (4) to a reservoir (1) to form a reservoir/cap unit for installation into an infusion pump device, the cap having at least one receptacle for receiving one or more detectable features (0020); and inserting (0410) at least one detectable feature comprising a number of members within the at least one receptacle (0399), for detection by at least one sensor element (34) on the infusion pump device when the reservoir of the reservoir/cap unit is received in a reservoir receptacle of the infusion pump device, the number of disc-shaped members being greater than one (0397); wherein the at least one detectable feature has at least one detectable parameter that is dependent, in part, on the number of disc-shaped members (0421, 0423, 0424), wherein the at least one detectable parameter is associated with one or more characteristics of the cap (0397), the reservoir, the infusion pump device, a cannula associated with the cap or a tubing connected between the cap and the cannula, and wherein the at least one detectable parameter comprises a magnet field signature or an inductively detectable signature.
Deak teaches the at least one member is disc shaped (0011, 0039).
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the member a disc shape as an alternative to the bar shaped magnet as .
Claims 3-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783